Citation Nr: 0003874	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
September 1986.

This matter arises from a May 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran filed a substantive appeal 
and the case was referred to the Board of Veterans' Appeals 
(Board) for resolution.  During the pendency of the appeal, 
the veteran relocated and his file was transferred to the 
Houston, Texas, RO. 

In a decision entered in September 1998, the Board denied 
service connection for a left shoulder disability, a rating 
in excess of 10 percent for tinnitus, and a rating in excess 
of 60 percent for a status post herniated nucleus pulposus at 
L5-S1.  The Board also remanded the issues of service 
connection for a psychiatric disorder and a bilateral knee 
disability, and entitlement to a compensable rating for 
bilateral hearing loss.  Pursuant to the Board's remand 
order, the veteran was afforded several VA compensation 
examinations.  A subsequent RO decision granted service 
connection for a depressive disorder (rated 30 percent), 
post-traumatic arthritis of the right knee (rated 10 
percent), and post-traumatic arthritis of the left knee with 
a postoperative medial meniscectomy (rated 30 percent).  The 
RO also granted a total (100 percent) compensation rating 
based on individual unemployability, effective from February 
4, 1999, and confirmed its earlier denial of a compensable 
rating for bilateral hearing loss.  That latter issue is the 
only issue that remains in appellate status.


FINDING OF FACT

The veteran has Level I hearing in his right ear and Level II 
hearing in his left ear. 


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 4.87, Diagnostic 
Code 6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 
4.85, 4.86; DC 6100 (effective June 10, 1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

The veteran was granted service connection for bilateral 
hearing loss effective from the date of separation from 
service.  He was assigned a noncompensable rating, which was 
confirmed in the May 1995 rating decision which is the 
subject of this appeal.  The rating was based upon an August 
1987 VA audiogram which showed an average pure tone threshold 
of 20 decibels (dB) in the right ear, and 17 dB in the left 
ear.  There was no report of speech recognition ability.   

In conjunction with this appeal, the veteran was afforded a 
VA audiological examination in January 1999, which showed the 
following pure tone thresholds, in decibels (dB):

HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
35
50
LEFT
20
15
20
40
55

Puretone threshold averages were reported to be 30dB for the 
right ear and 33dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent for the 
right ear and 90 percent for the left ear.  The diagnosis was 
reported as: Mild to moderate high frequency sensorineural 
hearing loss at 3000 and 4000 Hertz in the right ear, and a 
moderate high frequency sensorineural loss at 3000 and 4000 
Hertz in the left ear.  Intertest consistency was noted to be 
good for both ears.  

The Board notes that VA has changed the regulations 
pertaining to the evaluation of hearing loss since the 
arrival of the veteran's appeal was filed.  These changes 
became effective June 10, 1999.

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85 (1999).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim. Therefore, the Board is 
able to evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under the regulations in effect prior to June 10, 1999, the 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent are based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85 (1999).

The audiometric findings of the veteran's January 1999 and 
August 1987 VA examinations correspond to Level I hearing in 
the right ear and Level II hearing in the left ear.  The 
findings of each of these examinations are commensurate with 
a noncompensable rating according to the schedular criteria.  
38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board finds that entitlement to an increased 
(compensable) evaluation for bilateral hearing loss is not 
warranted under either the old or new regulations.  The Board 
has considered the veteran's argument that his hearing loss 
has increased. However, the evidence clearly weighs against 
the assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In reviewing this issue, the Board has considered and found 
no indication of an 'approximate balance of positive and 
negative evidence' that would otherwise warrant a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

